DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of 2/10/2021, Claims 1-4 and 9-24 are pending. Claims 1 and 22 are amended. Claim 24 is new. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 10, 12-15, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Minnette (US 2013/0008904) in view of Ingemann (US 4529100).
Regarding Claim 1, Minnette discloses a lid for microwaveable sterilization or pasteurization containers (Paragraph 0042). Minnette also discloses a polymeric ring (12), the polymeric ring defining a central aperture (19) having an inner diameter. Minnette also discloses a recessed shelf (36) contacting the inner diameter of the central aperture. Minnette also discloses an ultrasonic bonding surface (at 33) disposed outside of the recessed shelf. Minnette also discloses that an ultrasonic heat generator may be used to bond the polymeric ring to the canister (14) in Paragraph 0054. Minnette discloses a peelable film (32) disposed on the recessed shelf (at 37) and occluding the central aperture, the peelable film removably bonded to the recessed shelf, wherein the peelable film and the recessed shelf are disposed beneath the surface at 33 where the ultrasonic heating bond is located. Minnette discloses a tab 
Minnette does not disclose the surface for receiving the ultrasonic sonotrode and the ultrasonic bonding surface is on a topside of the polymeric ring. Rather Minnette discloses the surface is on a vertical surface of the polymeric lid at a radially outwardly facing side edge. 
Ingemann discloses a similar polymeric ring (20) with an ultrasonic bonding surface (flange 28) located on a topside of the polymeric ring to produce a weld joint at 62. Minnette and Ingemann are analogous inventions in the art of peel seal lidded containers with polymeric rings that are attached via ultrasonic welding. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to relocate the weld from the side surface seen in Minnette to be on a top surface as shown in Ingemann in order to equalize any dimensional deviations in the container body and reduces the need for precision in the production of the container body, connection section, and lid (Col. 2 Line 64-Col. 3 Line 2). Furthermore, by locating the ultrasonic bond to the rim flange of the polymeric lid, when ultrasonic vibrations are applied to the region by a sonotrode, the flange and the rim may be simultaneously compressed against each other vertically (Col. 5 Lines 9-19). This vertical compression may also be utilized to form a strong bond 
Regarding Claims 2-4, Minnette discloses the lid is made of plastic that is generally known to be free of metal content and suitable for microwave cooking. 
Regarding Claim 10, Ingemann discloses an energy director bead (31) disposed on the ultrasonic bonding surface.
Regarding Claim 12, Ingemann discloses the energy-directing bead has a triangular shape.  
Regarding Claim 13, while Ingemann does not explicitly disclose the height of the energy director bead is between 0.01 mm and 3 mm, a person having ordinary skill in the art would be capable of optimizing the height of the energy directing bead to ensure a seal for a particular container shape or size. Please also see the dimension in Iseki (US 8943784) – Col. 5 Lines 40-55.
Regarding Claim 14, Minnette discloses the polymeric ring comprising a downward pointing wall (33L, 133L) having an inner surface and an outer surface. This downward pointing wall would be disposed to the outside of the ultrasonic bonding surface as relocated by Ingemann at the topside of the polymeric ring. 
Regarding Claim 15, Minnette discloses an inward facing point (at 33L or 133L) disposed on an inner surface of the downward pointing wall, the inward facing point comprising a sloped bottom surface.
Regarding Claim 17, a person having ordinary skill in the art would be capable of modifying the size of the outer diameter to be between 2-5 inches as an obvious 
Regarding Claim 18, Minnette and Ingemann disclose the peelable film is removably bonded to the recessed shelf.
Regarding Claims 19 and 20, Minnette does not disclose the peelable film is heat sealed or adhesive bonded to the recessed shelf at 37. Minnette only discloses that membrane seal 321 is bonded to the top wall 37 of the cover foundation 36 of the frame to close the aperture 19. However, both heat sealing and adhesive bonding are well known in the art. One of ordinary skill in the art would recognize and find obvious that the membrane seal of Minnette may be bonded by either adhesives or a heat seal as obvious sealing means that are typical in the art and would provide no unexpected results. 
Regarding Claim 21, while Minnette does not explicitly disclose the type of polymer used in the polymeric ring, such types are well known in the art. Please see Minnette (US 2012/0234835) which discloses a polymeric ring comprising polyethylene terephthalate.
Regarding Claim 22, as discussed above in Claim 1, Minnette in view of Ingemann discloses a lid for microwaveable sterilization or pasteurization containers comprising a polymeric ring, the polymeric ring defining a central aperture having an inner diameter; a recessed shelf contacting the inner diameter of the central aperture; and an ultrasonic bonding surface disposed outside of the recessed shelf and on an underside of the polymeric ring; and a surface for receiving an ultrasonic sonotrode 
Minnette further discloses a cup (16) with a bottom (40) a sidewall (42) and a top edge (23). 
Regarding Claim 23, Minnette discloses the cup defining an inner volume (18), the food package further comprising a food material disposed within the cup. 
Regarding Claim 24, Minnette discloses an outer edge of the recessed shelf is radially closer to the center of the central aperture than the side wall of the cup. 

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Minnette (US 2013/0008904) in view of Ingemann (US 4529100) as applied to claim 1 above, and further in view of Vahavihu (US 2007/0023433).
Regarding Claim 9, while Minnette discloses the lateral side-bonding surface that is ultrasonically heated at sidewall 33 is flat, Ingemann discloses that ultrasonic sealing surfaces may comprise an energy-directing flange (31). Minnette and Ingemann do not explicitly disclose the topside ultrasonic bonding surface is substantially flat. 
 Vahavihu discloses a similar lid (4) that is ultrasonically welded to a container (3) located at a rim of the lid or the container (12, 13).  Vahavihu discloses that the ultrasonic bonding rib (25) may be eliminated, but has been found to be beneficial when the bonding of the lid to the receptacle is by sonic welding (Paragraph 0016). A person having ordinary skill in the art would therefore recognize and find obvious that the rib seen in Ingemann may be omitted leaving a flat surface as an acceptable variation in producing an ultrasonic bonded connection that would provide only expected results in the sonic weld.   
Regarding Claim 11, Vahavihu discloses the energy director bead comprises a hemispherical shape. A person having ordinary skill in the art would recognize and find obvious that the triangular energy director bead in Ingemann may be replaced by the hemispherical bead seen in Vahavihu as an obvious variation in the shape of the bead that would produce no unexpected results. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Minnette as applied to claim 14 above, and further in view of Horz (US 2015/0114923).
Regarding Claim 16, Modified Minnette disclose the limitations of Claim 14 as discussed above. Minnette discloses a downward pointing wall and a sloped bottom surface, but does not disclose threads disposed on the outer surface of the downward pointing wall. Horz discloses a similar frame ring (11) and peel seal (13) configured to snap on to a container rim with threads (15) on a downward pointing wall. Modified Minnette and Horz are analogous inventions in the art of containers with peel seal covers. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lid of Minnette with the threads in Horz in order to provide a screw-on cover (12) that is releasably attached to the intermediate annular adapter that can reseal the container after the peel seal is removed (Paragraphs 0033 and 0036).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 22 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIDEON R WEINERTH/Examiner, Art Unit 3736